

CONSULTING SERVICES AGREEMENT
 
 
THIS CONSULTING AGREEMENT (the “Agreement”), is made and entered into as of this
1st day of August 2006, by and among Colombia Goldfields Ltd., a Nevada
corporation (the “Company”) and Daniel Hunter (hereinafter referred to as
“Consultant”). The Company and Consultant are sometimes collectively referred to
as “Parties” or individually as a “Party”.
 
R E C I T A L S
 
WHEREAS, the Company is engaged in exploration for and development of, minerals
and mining properties, respectively, primarily in Colombia; and


WHEREAS, Consultant has significant experience with the operation,
administration and financing of the Company; and
 
WHEREAS, the Company desires to utilize Consultant’s business expertise and
Consultant desires to provide services to the Company.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the Parties agree as
follows:
 
A G R E E M E N T
 
ARTICLE I
 
DEFINITIONS
 
1.1  Effective Date. The Effective Date of this Agreement shall be May 1, 2006.
 
ARTICLE II

 
APPOINTMENT
 
2.1  Appointment. The Company hereby engages Consultant to furnish the services
described in Article 3 of this Agreement, and Consultant hereby accepts such
engagement. The Consultant agrees to use his best efforts to perform his duties,
responsibilities, and obligations set forth in this Agreement.
 
2.2  Status of the Parties. It is expressly understood and agreed that in the
performance of services under this Agreement, Consultant shall, at all times, be
an independent contractor with respect to the Company, and not an employee of
the Company. Further, it is expressly understood and agreed by the Parties that
nothing contained in this Agreement is intended to create a joint venture,
partnership, association or other affiliation or like relationship between the
Parties. In no event shall either Party be liable for the debts or obligations
of the other Party. Consultant understands that he will not be treated as an
employee for U.S. Federal

1

--------------------------------------------------------------------------------


 
tax purposes and that Consultant shall be responsible for all taxes, Social
Security and FICA payments and withholding (if applicable). Consultant shall not
be entitled or eligible to receive workman’s compensation insurance, disability
or unemployment insurance benefits.
 
ARTICLE III
 
CONDITIONS AND TERMS OF AGREEMENT
 
Consultant shall perform only those functions set forth in this Agreement or
otherwise delegated by the Company, and shall be solely responsible for
determining the manner in which the services are rendered. The Company shall
provide Consultant with access to the Company's premises and its consultants and
employees to enable Consultant to perform his services hereunder.
 
ARTICLE IV
 
OBLIGATIONS OF CONSULTANT
 
Consultant shall devote his best efforts, skill and sufficient time and
attention to carry out his responsibilities under this Agreement. Consultant
shall be engaged as the Company's Chief Operating Officer and shall report to
the Board of Directors of the Company (the "Board of Directors"). Consultant
shall act in substantial accordance with all reasonable instructions and
directives of the Board of Directors and provide management and operational
services to the Company as requested by the Board of Directors. Consultant shall
comply with all written policies and procedures of the Company that are
furnished to him and which are applicable to Company employees in general, in
connection with the performance of services hereunder.
 
ARTICLE V
 
PAYMENT
 
5.1  Consideration. In consideration of the services provided by Consultant
pursuant to this Agreement, the Company shall pay to Consultant USD $9,000 per
month plus applicable Canadian Goods and Services Tax (GST) as applicable at the
time of each payment commencing on the Effective Date.
 
5.2  Reasonableness of Payments. The amounts paid to Consultant hereunder have
been determined by the Parties in good faith and through arms-length negotiation
and are intended to be based on fair market value for the services rendered by
the Consultant.
 
ARTICLE VI
 
BUSINESS EXPENSES; ADDITIONAL BENEFITS
 
5.1  Reimbursement of Expenses. The Company shall reimburse Consultant for
business expenses reasonably incurred in the performance of his services
pursuant to this Agreement, including, without limitation, travel and
entertainment. Requests for reimbursement must be in writing and accompanied by
appropriate documentation
 
2

--------------------------------------------------------------------------------


 
5.2  Stock Option Plan. In consideration of the execution by Consultant of this
Agreement and for services rendered hereunder, Consultant shall be eligible for
grants of stock options pursuant to the Company's 2005 Stock Option Plan in such
amounts as may from time to time be determined by the Board of Directors (or the
Stock Option/Compensation Committee), in its sole discretion.


5.3  Additional Benefits. Consultant shall be eligible to receive bonuses in
such amounts and at such times as may be determined by the Board of Directors,
in its sole discretion, and shall be included as a participant in any group
health and dental insurance obtained by the Company.
 
ARTICLE VII

 
TERM AND TERMINATION OF AGREEMENT
 
7.1  Term. Subject to Section 6.2, the term of this Agreement shall be for a
period of two (2) year(s) from the Effective Date. Subject to Section 6.2, this
Agreement shall automatically renew for a two (2) year period, unless at least
60 days prior to the renewal period either Party gives written notice to the
other Party as provided in Section 9.2 hereof that this Agreement is not to
renew.
 
7.2  Termination: This Agreement may be terminated as follows:
 
7.2.1  Termination by Mutual Consent. This Agreement may be terminated at any
time by mutual consent in writing.
 
7.2.2  Termination by Company for Cause. The Company shall have the right to
immediately terminate this Agreement upon the happening of any of the following:
 
(a)  (i) Consultant’s conviction of a felony; or (ii) Consultant becomes
disabled so as to be unable to perform the duties required by this Agreement for
a period of ninety (90) days in any twelve month period; or
 
(b)  the willful failure to substantially perform reasonably assigned duties in
accordance with Article III which after written notice that describes the
non-performance or other failure ("Deficiency") remains uncured after seven (7)
days unless such Deficiency is incapable of being cured within such seven day
period and Consultant is diligently pursuing a cure.
 
7.2.3  Termination by Company Without Cause. If the Company terminates this
Agreement without cause, Consultant shall be entitled to receive a lump sum
payment from the Company, within five (5) days after such termination, equal to
twelve (12) months of fees and any and all stock options granted to Consultant
shall immediately vest and become exercisable in accordance with their terms.
 
7.3  Force Majeure. The inability of any Party to commence or complete its
obligations hereunder by the dates required resulting from delays caused by
strikes, walk-outs, insurrection, fires, floods, hurricane, freight embargoes,
epidemics, quarantine restrictions, any

3

--------------------------------------------------------------------------------



law, act, order, proclamation, decree, regulation, ordinance or any other acts
of any governmental or judicial authority, acts of God, acts of terrorists, war,
emergencies, equipment failures, shortages or unavailability of materials,
unavailability of necessary utilities or other similar causes beyond the Party’s
reasonable control which shall have been timely communicated to the other Party,
shall extend the period for the performance of the obligations for the period
equal to the period(s) of any such delays(s); provided that such Party shall
continue to perform to the extent feasible in view of such force majeure event.
 
ARTICLE VIII
 
COVENANTS
 
8.1  Confidentiality. Consultant shall (a) not disclose or reveal any
confidential information (as herein defined) to any person other than those who
are actively and directly participating in the services rendered by Consultant
under this Agreement and (b) not use any confidential information regarding the
Company for any purposes other than in connection with the services to be
rendered by Consultant hereunder, and (c) take all steps as are normally used by
Consultant in protecting confidential information to assure adherence to the
terms of this Agreement. In the event that Consultant is requested pursuant to,
or required by, applicable law or regulation or by legal process to disclose any
confidential information regarding the Company, Consultant agrees that it will
provide the Company with prompt notice of such request(s) to enable the Company
to seek an appropriate protective order and/or waive compliance by Consultant
with the provisions of this Section. "Confidential Information" means all
information about the Company, in any form, however and whenever acquired, that
is not generally known to business competitors or the general public, and which
is treated as confidential by the Company, including, without limitation:
studies and tests, geological information, title information, contracts, vendor
or supplier lists, procedures, improvements, modifications, enhancements,
concepts and ideas, business plans and proposals, business methods, technical
plans and proposals, research and development, know-how, budgets and
projections, market studies, competitive analyses, accounts receivable or
payable, billing methods and other non-public financial information, information
regarding the skills and compensation of employees, technical memoranda,
reports, designs and specifications, product and user manuals, software (whether
or not reduced to writing and whether or not protectable by patent or copyright
registration), in both object code and source code, engineering, hardware
configuration information, data and documents now existing or later acquired,
regardless of whether any of such information, data or documents qualify as
"trade secrets" under applicable Federal or state law. Notwithstanding the
foregoing, “confidential information” does not include information which is
generally known in the trade or industry, or which is not gained as a result of
a breach of a duty to maintain the secrecy of the Company's confidential
information. The phrase “generally known” shall mean readily accessible to the
public in a written publication.
 
8.2  Non-Competition. Consultant expressly covenants and agrees that during the
term of this Agreement and for a period of one (1) year after termination of
this Agreement, Consultant shall not directly or indirectly, either as a
principal, agent, employee, employer, stockholder, co-partner or in any other
individual or representative capacity whatsoever, engage in the Company's
business anywhere in the Republic of Colombia. However, Consultant may

4

--------------------------------------------------------------------------------


 
acquire up to five percent (5%) of any publicly traded company, even if engaged
in competition with the Company.
 
8.3  Non-Solicitation of Employees. Consultant agrees that during the term of
this Agreement and for a period of one (1) year after termination of this
Agreement, Consultant shall, (i) not solicit, entice, persuade, or induce any
employee or consultant of the Company or any of its subsidiaries to leave the
employ of such entity, and (ii) refrain from recruiting or hiring, or attempting
to recruit or hire, directly or by assisting others, any individual who is
employed by, or engaged as a consultant by the Company or any of its
subsidiaries at the time of the attempted recruiting or hiring.
 
8.4  Work Product. Consultant shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, that are conceived or made by the
Consultant, solely or jointly with another, during the term of this Agreement
and that are directly related to the business or activities of Company and that
Consultant conceives as a result of the Consultant's independent contractor
relationship with the Company. Consultant hereby assigns and agrees to assign
all the Consultant's interests therein to the Company or its nominee. Consultant
agrees that all such inventions, improvements and valuable discoveries that the
Consultant develops or conceives and/or documents during the term of this
Agreement shall be deemed works made-for-hire for the Company within the meaning
of the copyright laws of the United States or any similar or analogous law or
statute of any other jurisdiction and, accordingly, the Company shall be the
sole and exclusive owner for all purposes for the distribution, exhibition,
advertising and exploitation of such materials or any part of them in all media
and by all means now known or that may hereafter be devised, throughout the
universe in perpetuity.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1  Indemnification. To the fullest extent permitted by law, the Company shall
promptly indemnify Consultant for all amounts (including, without limitation,
judgments, fines, settlement payments, losses, damages, costs and expenses
(including reasonable attorneys’ fees)) incurred or paid by Consultant in
connection with any action, proceeding, suit or investigation arising out of or
relating to the performance by Consultant of his services pursuant to this
Agreement. This indemnification shall also apply to Consultant's prior
activities as an officer and director of the Company. The Company shall use its
best efforts to include Consultant as an insured under any insurance policy
covering its officers, directors and employees.
 
9.2  Notice. Any notice, request or demand given pursuant to this Agreement
shall be in writing and either hand delivered, or sent by certified or
registered U.S. mail, return receipt requested. Notice shall be deemed given
upon receipt and delivered to the respective addresses set out below, or to such
other address as a Party shall specify in the manner required by this Section,
as follows:
 
5

--------------------------------------------------------------------------------


 
If to COMPANY:
 
Colombia Goldfields Ltd.
Suite 208, 8 King Street East
Toronto, Ontario, Canada M5C 1B5
Attn: Mr. Harry Hopmeyer


If to CONSULTANT:
 
Daniel Hunter
#8- 6014 Vedder Road
Suite 111
Chilliwack, BC, Canada V2R 4T2


9.3  Assignment. Consultant may only assign any of its rights under this
Agreement to an entity controlled by Consultant. The Agreement may not be
assigned by the Company without Consultant's prior written consent.
 
9.4  Governing Law/Prevailing Party. This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of
Nevada. The prevailing party in any suit brought hereunder shall be entitled to
reimbursement for legal fees and costs incurred in connection with such suit
(and appeal).
 
9.5  Entire Agreement. This Agreement contains the entire agreement of the
Parties and supersedes all prior agreements, contracts and understandings,
whether written or otherwise, between the Parties relating to the subject matter
hereof and may not be modified except by an amendment signed by the Parties.
 
9.6  Severability. If any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. If any provisions shall be determined by a court of competent
jurisdiction to be unenforceable because excessively broad or vague as to
duration, activity or subject, it shall be construed by limiting, reducing or
defining it, so as to be enforceable.
 
9.7  Waiver. Neither the failure nor delay on the part of either Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver hereof. No waiver shall be effective unless it is in writing
and is signed by the Party asserted to have granted such waiver.
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the 1st day
of August, 2006.
 

 
COLOMBIA GOLDFIELDS LTD.
 
 
By:
 
 
/s/ Harry Hopmeyer
Harry Hopmeyer - Chairman
 
 
CONSULTANT
 
/s/ Daniel Hunter
Daniel Hunter

 